                                                                      JS-6

                                                                      6/6/2019

                                                                       CW




                  U N I TE D STATE S D I STR I CT CO U R T
                 CE N TR AL D I STR I CT OF CALI F O R N I A


XAVIER FORT,                             CASE NO. 2:19-cv-04303-J VS (SK)
                   Petitioner,           J U D GM E N T
            v.
WARDEN,
                   Respondent.


      Pursuant to the Order Dism issing Action for Lack of J urisdiction, I T
I S AD J U D GE D that the action is dism issed without prejudice.




DATED: J une 06, 2019
                                          HON. J AMES V. SELNA
                                          U.S. DISTRICT J UDGE
